Name: 95/330/EC: Commission Decision of 26 July 1995 modifying Decision No 95/33/EC approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  animal product;  Europe;  processed agricultural produce;  economic policy;  European Union law
 Date Published: 1995-08-12

 Avis juridique important|31995D033095/330/EC: Commission Decision of 26 July 1995 modifying Decision No 95/33/EC approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish text is authentic) Official Journal L 191 , 12/08/1995 P. 0037 - 0038COMMISSION DECISION of 26 July 1995 modifying Decision No 95/33/EC approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish text is authentic) (95/330/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Act concerning the conditions of accession of Austria, Finland and Sweden, and in particular Article 138 thereof,Whereas on 26 October 1994 Finland notified the Commission pursuant to Article 143 of the abovementioned Act, the Finnish programme for the implementation of its Article 138, 139 and 140 aids for a number of products and activities for the period 1995 to 1999 inclusive;Whereas parts of this programme, as modified by letter dated 16 December 1994, were approved by Commission Decision No 95/33/EC of 13 February 1995 (1);Whereas on 5 July 1995 Finland notified the Commission pursuant to Article 143 of the abovementioned Act a request for Commission authorization to modify that programme as regards the aid rate for two products;Whereas one modification involves nanny goats; whereas milk is the main determinant of producer returns from goats; whereas due in particular to imports of feta cheese, producer prices for goats' milk in Finland recorded to date in 1995 have been significantly lower than anticipated when the request for aid for nanny goats in Decision 95/33/EC was tabled; whereas the output of milk per nanny goat was underestimated in the data upon which that Decision was based; whereas the increase in level of aid envisaged is in accordance with the provisions of the Act and in particular its Article 138;Whereas the other modification involves sheepmeat; whereas due in particular to imports from third countries, producer prices for sheepmeat in Finland recorded to date in 1995 have been significantly lower than anticipated when the request for aid in Decision 95/33/EC was tabled; whereas the increase in aid envisaged for sheepmeat is in accordance with the provisions of the Act and in particular its Article 138,HAS ADOPTED THIS DECISION:Article 1 The aid levels in Annex I of Commission Decision 95/33/EC concerning nanny goats are hereby replaced by the following:>TABLE>Article 2 The aid levels in Annex II of Commission Decision 95/33/EC concerning lamb and sheepmeat are hereby replaced by the following:>TABLE>Article 3 This Decision is addressed to the Republic of Finland.Done at Brussels, 26 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 43, 25. 2. 1995, p. 56.